Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-11, 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 11-15, 17 of U.S. Patent No. US 10999756 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim(s) 1 of the instant application merely broaden the scope of claim(s) 1 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 2 of the instant application is substantively the same and/or readily derivable from patent claim(s) 4.
Claim 3 of the instant application is substantively the same and/or readily derivable from patent claim(s) 5.
Claim 5 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1.
Claim 6 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1.
Claim 7 of the instant application is substantively the same and/or readily derivable from patent claim(s) 6.
Claim 8 of the instant application is substantively the same and/or readily derivable from patent claim(s) 7.
Claim(s) 9 of the instant application merely broaden the scope of claim(s) 8 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 10 of the instant application is substantively the same and/or readily derivable from patent claim(s) 11
Claim 11 of the instant application is substantively the same and/or readily derivable from patent claim(s) 12.
Claim 13 of the instant application is substantively the same and/or readily derivable from patent claim(s) 8.
Claim 14 of the instant application is substantively the same and/or readily derivable from patent claim(s) 8.
Claim 15 of the instant application is substantively the same and/or readily derivable from patent claim(s) 13.
Claim 16 of the instant application is substantively the same and/or readily derivable from patent claim(s) 14.
Claim(s) 17 of the instant application merely broaden the scope of claim(s) 15 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 18 of the instant application is substantively the same and/or readily derivable from patent claim(s) 17.
Claim 19 of the instant application is substantively the same and/or readily derivable from patent claim(s) 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-9, 12-17, 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20200178149 A1 to Seenappa; Vikram et al. US 20200245182 A1 to Chitta; Nithin et al. in view of “5G Service Velocity & the Distributed Cloud" to Brown, et al.

Re: Claim(s) 1, 9, 17
Seenappa discloses a method (Figs. 4 and 5)
comprising: receiving, by a network device, a message pertaining to an establishment of packet data unit (PDU) session (Fig. 4 – 402); 
selecting, by the network device based on the message, a user plane function 
and mapping, by the user plane function Packet Data Connection through the edge APN to the edge eSGW and edge ePGW, whereby the traffic is offloaded locally at the edge). 
Seenappa does/do not appear to explicitly disclose that said mapping is without an intermediary mapping of a user plane tunnel.
However, attention is directed to Chitta which discloses said limitation (Figs. 2A-C and Fig. 3 and 0052 - Packet Detection Rule (PDR) with low latency PCC rules pointing to a Forwarding Action Rule (FAR) that is in a Gi Network using a Network Address Translated (NAT'ed) IP address. Reverse traffic back to the UE 145 is sent to the GPRS Tunneling Protocol User Plane (GTP-U) address.  The Examiner points out that at the very least forward (e.g. uplink) traffic would not utilize the GTP-U tunnel).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Seenappa invention by employing the teaching as taught by Chitta to provide a means for selectively offloading data traffic via a route that does not include a GTP-U tunnel.   The motivation for the combination is given by Chitta (0002 - The present disclosure relates to a communication system, in particular, to mobile edge computing with low latency traffic segregation within a packet data network (PDN) using dedicated bearers).
Seenappa in view of Chitta does/do not appear to explicitly disclose selection of a central unit user plane function of the network device and its respective mapping.
However, attention is directed to Brown which discloses a distributed 5G deployment architecture (Fig. 5 and pages 8 and 9 – UPF, CU, and DU are all collocated at the EDGE).  The Examiner points out that the implication of the UPF, the CU, and the DU all being at the same location would result in the Seenappa in view of Chitta invention logically selecting the CU corresponding to the selected UPF for traffic offloading/steering.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Seenappa in view of Chitta invention by employing the teaching as taught by Brown to provide selection of a CU that is collocated with the UPF.   The motivation for the combination is given by Brown (page 8, second bullet - central unit user plane function).
Seenappa in view of Chitta in view of Brown further discloses a network device comprising a processor (Seenappa Fig. 10 – 1004) and a non-transitory computer-readable storage medium (Seenappa 0069-0070) as required by claims 9 and 17, respectively.

Re: Claim(s) 4, 12, 20
Seenappa in view of Chitta in view of Brown discloses those limitations as set forth in the rejection of claim(s) 1 above.
Seenappa further discloses determining, by the network device based on the message, whether the quality of service flow is mapped or not mapped to the user plane tunnel (implicit – The Examiner points out that per the claim language, said determining step does not lead to a course of action specific to either of being mapped of not being mapped to the user plane.  Therefore, the broadest reasonable interpretation of “determining” would merely be to cause something to occur.  As such, Seenappa discloses causing mapping the quality of service flow and Chitta discloses that said mapping is without an intermediary mapping of a user plane tunnel (see as analyzed in the rejection of claim 1); therefore, at the very least, causing the quality of service flow to not be mapped to the user plane tunnel is disclosed).

Re: Claim(s) 5, 13
Seenappa in view of Chitta in view of Brown discloses those limitations as set forth in the rejection of claim(s) 1 above.
Chitta further discloses wherein the user plane tunnel includes a General Packet Radio Service Tunneling Protocol User Plane (GTP-U) tunnel (see as analyzed in the rejection of claim 1).

Re: Claim(s) 6, 14
Seenappa in view of Chitta in view of Brown discloses those limitations as set forth in the rejection of claim(s) 1 above.
Seenappa further discloses wherein the user plane tunnel is for uplink and downlink user plane data (implicit – see at least abstract - The described technology is generally directed towards selectively steering wireless network data packet traffic to a network edge cloud.  The Examiner points out that such data traffic would either by uplink data, downlink data, or both).

Re: Claim(s) 7, 15
Seenappa in view of Chitta in view of Brown discloses those limitations as set forth in the rejection of claim(s) 1 above.
Seenappa in view of Chitta in view of Brown further discloses transmitting, by the network device after the mapping, downlink user plane data of the quality of service flow to a distributed unit-user plane function (see as analyzed in the rejection of claim 1).

Re: Claim(s) 8, 16
Seenappa in view of Chitta in view of Brown discloses those limitations as set forth in the rejection of claim(s) 1 above.
Seenappa in view of Chitta in view of Brown further discloses transmitting, by the network device after the mapping, uplink user plane data of the quality of service flow to a data network (see as analyzed in the rejection of claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415